Citation Nr: 1739946	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-30 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to November 20, 2008, in excess of 30 percent from November 20, 2008 to March 28, 2010, and in excess of 10 percent thereafter for ischemic heart disease with angina status post percutaneous transluminal coronary angioplasty with stent placement (heart disability).

2.  Entitlement to service connection for a psychiatric disorder, to include schizoaffective disorder


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973 and from January 1975 to December 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the Veteran's heart disorder claims, he receives regular treatment for this disability and records of his care over the last few years have not been associated with the claims folder.  In light of the state of the record, the Board finds that the claim must be remanded to associate those records and to afford him a VA examination to assess the current severity of his heart disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

As to his psychiatric disability claim, the May 2013 rating decision denied the Veteran's claim of service connection for a psychiatric condition, including schizoaffective disorder.  The Veteran submitted an October 2013 NOD and no SOC has been issued by the AOJ for the psychiatric issue.  Where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  See 38 C.F.R. § 19.9 (c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records since August 2013.

2. Afford the Veteran a VA heart examination to determine the nature, extent and severity of his heart disorder.

3. Issue an SOC to the Veteran and his representative on the issue of entitlement to service connection for a psychiatric condition, including schizoaffective disorder.  If the Veteran perfects an appeal, the matter should be returned to the Board for appellate consideration.

4. Then readjudicate the Veteran's heart disability appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

